THE STATE OF SOUTH CAROLINA
                        In The Supreme Court

            In the Matter of Harold Ray Crews, Respondent.

            Appellate Case No. 2020-000516


                              Opinion No. 27987
                  Submitted June 10, 2020 – Filed July 15, 2020


                           DEFINITE SUSPENSION


            John S. Nichols, Disciplinary Counsel, and William C.
            Campbell, Senior Assistant Disciplinary Counsel, both of
            Columbia, for the Office of Disciplinary Counsel.

            Harold Ray Crews, of Walkertown, North Carolina, pro
            se.



PER CURIAM: By order of the Disciplinary Hearing Commission of the North
Carolina State Bar dated February 28, 2020, Respondent—an inactive member of
the South Carolina Bar—was suspended from the practice of law in North Carolina
for thirty days for failing to comply with a North Carolina Bar grievance
investigation. N.C. State Bar v. Crews, Disciplinary Hearing Comm'n of the N.C.
State Bar Order dated Feb. 28, 2020.

The Clerk of Court sent a letter to Respondent informing him he had thirty days to
inform the Court of any claim that imposition of identical discipline in South
Carolina was not warranted and the reasons for any such claim. See Rule 29(b),
RLDE, Rule 413, SCACR. Respondent did not respond to the Clerk's Rule 29(b)
notice letter, which was sent to the address provided by Respondent in the
Attorney Information System.
Because we find a sufficient attempt was made to serve Respondent with the Rule
29(b) notice, and none of the factors in Rule 29(d) preventing the imposition of
identical discipline are present in this matter, we hereby reciprocally suspend
Respondent from the practice of law in South Carolina for thirty (30) days from the
date of this opinion. Within fifteen (15) days of the date of this opinion,
Respondent shall file an affidavit with the Clerk of Court showing that he has
complied with Rule 30, RLDE, Rule 413, SCACR.


DEFINITE SUSPENSION.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.